The plaintiffs' possession of the note was sufficient evidence of their title. Southwick v. Ely, 15 N.H. 541; Drew v. Phelps, 18 N.H. 572. The defendant was not a surety, but the principal. Each note was the consideration for the other. Either party could recover against the other without paying his own note. The defendant could avail himself of the other's note only by way of set-off. The plaintiffs' knowledge of the transaction, and the time of the defendant's indorsement, are alike immaterial. Rolfe v. Caslon, 2 H. Bl. 570; Buckler v. Buttivant, 3 East 72; Eaton v. Carey, 10 Pick. 211; Higginson v. Gray, 6; Met. 212, 218; Whittier v. Eager, 1 Allen 499; Backus v. Spaulding, 116 Mass. 418.
The objection that the plaintiffs are estopped by the conduct of Haines has not been urged, and cannot be sustained.
Exceptions overruled.
CLARK, J., did not sit: the others concurred. *Page 503